Citation Nr: 0308834	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  97-20 291	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of U.S.C.A. § 1151 for right ulnar neuropathy, 
claimed to have resulted from a lack of proper treatment 
and/or mistreatment at a Department of Veterans Affairs (VA) 
medical facility during the period from February to September 
1992.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Denver, Colorado.

In a previous February 2001 decision, the Board denied the 
veteran's claim for benefits pursuant to the provisions of 
U.S.C.A. § 1151.  The veteran subsequently appealed this 
decision to the Court of Appeals for Veterans Claims (Court).  
In an order dated in October 2002, the Court vacated the 
Board's February 2001 decision and remanded the case to the 
Board for readjudication in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  The case is now again before the Board 
pursuant to the Court's remand.


FINDINGS OF FACT

Prior to completion of appellate action in this case, the 
Board received notice that the appellant had died on October 
[redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


		
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



